FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  25-AUG-2022
                                                  08:22 AM
                                                  Dkt. 71 OP


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                                 –––O0O–––


              LUKELA S. MEYERS, Plaintiff-Appellant, v.
               CHRISTINA K. MEYERS, Defendant-Appellee


                           NO. CAAP-XX-XXXXXXX


        APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                        (FC-D NO. 15-1-0251)


                              AUGUST 25, 2022


            GINOZA, C.J., AND LEONARD AND WADSWORTH, JJ.

                OPINION OF THE COURT BY WADSWORTH, J.

          This appeal arises out of post-judgment proceedings in
a divorce case between self-represented Plaintiff-Appellant
Lukela S. Meyers (Lukela) and Defendant-Appellee Christina K.
Meyers (Christina).      Following settlement conferences in April
2017, Lukela and Christina signed, and the Family Court of the
Second Circuit (Family Court) entered, a July 21, 2017 Stipulated
Decree Granting Divorce (Stipulated Divorce Decree).1/            Almost a
year later, on July 20, 2018, Lukela filed a "Motion for Relief
from Judgment/Settlement Pursuant to [Hawai#i Family Court Rules


      1/
            The Honorable Lloyd A. Poelman presided over the April 10 and 12,
2017 settlement conferences, as well as the July 21, 2017 hearing on, and
entry of, the Stipulated Divorce Decree.
           FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(HFCR)] Rule 60(b)" (Rule 60(b) Motion).             Lukela argued that
events on the morning of July 21, 2017, including statements by
the Family Court on the issue of Lukela's inheritance,
constituted "surprise" warranting relief under HFCR Rule
60(b)(1), and undue influence and coercion warranting relief
under HFCR Rule 60(b)(6).2/
          Lukela appeals from the September 4, 2018 "Findings of
Facts, Conclusions of Laws, and Order Denying [Lukela's] [HFCR]
Rule 60(b) Motion for Relief from Judgment Filed July 20, 2018"
(FOFs/COLs/Order), entered by the Family Court.3/ Lukela contends
that the Family Court erred: (1) "when it found arguments from
[Lukela's] briefs untimely"; and (2) "when it found that [Lukela]
has not met the burden of establishing that . . . surprise . . .
had occurred, justifying the setting aside of the Stipulated
Divorce Decree." Lukela also challenges several FOFs and COLs
for failing to include certain statements or for other asserted
errors.4/


      2/
              HFCR Rule 60(b) states, in relevant part:

                    b) Mistakes; inadvertence; excusable neglect; newly
              discovered evidence; fraud. On motion and upon such terms
              as are just, the court may relieve a party or a party's
              legal representative from any or all of the provisions of a
              final judgment, order, or proceeding for the following
              reasons:

                    (1)   mistake, inadvertence, surprise, or excusable
              neglect;
                    . . . .
                    (6) any other reason justifying relief from the
              operation of the judgment. The motion shall be made within a
              reasonable time, and for reasons (1), (2), and (3) not more
              than one year after the judgment, order, or proceedings was
              entered or taken. For reasons (1) and (3) the averments in
              the motion shall be made in compliance with Rule 9(b) of
              these rules. A motion under this subdivision (b) does not
              affect the finality of a judgment or suspend its operation.
              This rule does not limit the power of a court to entertain
              an independent action to relieve a party from a judgment,
              order, or proceeding, or to set aside a judgment for fraud
              upon the court.
      3/
              The Honorable Adrianne N. Heely presided.
      4/
            Lukela's opening brief presents ten points of error regarding the
Family Court's FOFs and COLs; however, Lukela's argument section does not
contain "the contentions of the appellant on the[se] points . . . and the
reasons therefor, with citations to the authorities, statutes and parts of the
                                                                (continued...)

                                         2
          FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           We hold that the Family Court erred in finding that
the Rule 60(b) Motion was untimely on the issue of Lukela's
inheritance due to the motion not being filed within one year of
the April 2017 settlement conferences. However, the error was
harmless as to Lukela's arguments based on HFCR Rule 60(b)(1).
The Family Court ruled on the merits of the Rule 60(b)(1)
arguments and did not abuse its discretion in concluding that
Lukela had not established "surprise" justifying the setting
aside of the Stipulated Divorce Decree. The Family Court did
not, however, separately analyze Lukela's undue influence and
coercion arguments based on HFCR Rule 60(b)(6) or set forth the
basis for rejecting those arguments. It is therefore unclear
whether the Family Court concluded that Lukela's Rule 60(b)(6)
arguments were untimely, and the record on appeal is insufficient
for us to determine whether the Family Court abused its
discretion in denying the requested relief. Accordingly, we
affirm in part and vacate in part the FOFs/COLs/Order, and remand
this case to the Family Court with instructions.

                                I.   Background

          On June 30, 2015, Lukela filed a Complaint for Divorce
in the Family Court.
          On April 10, 2017, the Family Court conducted a
settlement conference with the parties and their respective
attorneys, which continued on April 12, 2017. The parties were
unable to reach agreement, and trial was set for July 21, 2017.
          Following a hearing on July 21, 2017, the parties and
their respective attorneys signed, and the Family Court entered,
the Stipulated Divorce Decree.5/ The Stipulated Divorce Decree:
(1) dissolved the marriage of Lukela and Christina; (2)


     4/
         (...continued)
record relied on[,]" as required by Hawai#i Rules of Appellate Procedure
(HRAP) Rule 28(b)(7). Under HRAP Rule 28(b)(7), "[p]oints not argued may be
deemed waived."
             Christina did not file an answering brief.
     5/
            Lukela and Christina were each represented by counsel during the
settlement conferences and the July 21, 2017 hearing. Both parties agreed to
waive any conflicts of interest that might result from the same judge
presiding over both the settlement conferences and potential trial.

                                        3
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

acknowledged that Lukela and Christina had no minor children at
that time; (3) awarded no spousal support; and (4) divided and
distributed Lukela and Christina's assets and debts. The
signature page of the Stipulated Divorce Decree included the
following paragraph:

               ATTORNEY REPRESENTATION/VOLUNTARY EXECUTION
                Husband has been represented in this matter by
          Elizabeth Melehan. Wife has been represented by Cain &
          Herren, ALC. Both Husband and Wife acknowledge that they
          have carefully read this Stipulated Decree of Divorce and
          all the other supporting financial and other documentation
          pertinent to this matter. They both confirm that all said
          documents are current and accurate, and that they are
          completely aware of and in agreement with the contents of
          same. This document is the complete and final expression of
          all agreements made by the parties to this divorce. There
          are no other express or implied promises, or agreements,
          which are not set forth herein. Each party acknowledges
          that he or she has knowingly, intelligently, voluntarily and
          unconditionally executed this Decree, with sufficient
          knowledge of the facts, the parties' respective finances and
          the applicable law. Each party further acknowledges that
          this Decree is fair and reasonable, and as such they both
          agree to be bound by this Decree and by their
          representations as contained herein.

No party appealed from the Stipulated Divorce Decree.
          On July 20, 2018, Lukela, self-represented, filed the
Rule 60(b) Motion. On August 13, 2018, Lukela filed a "Brief In
Support of [Lukela's] Rule 60(b) Motion for Relief From Judgment"
(Brief in Support of Rule 60(b) Motion). Lukela's brief cited
HFCR Rule 60(b)(1) and (6) as bases for relief from the
Stipulated Divorce Decree. He asserted that during the April 10
and 12, 2017 settlement conferences, "the parties were instructed
that [Lukela] would receive full credit for his inheritance of
$110,139.38 received during their marriage as a Category 3
Capital Contribution." Lukela further asserted that on July 21,
2017, the morning of the scheduled trial: (1) he was told by his
attorney that Judge Poelman had changed his mind and Lukela would
not receive full credit for his inheritance; and (2) Judge
Poelman "confirm[ed] he had changed his mind and had already made
his decision, [and] encouraged [Lukela] to settle the case, that
trial was not necessary." Lukela argued that these events
constituted "surprise" warranting relief under HFCR Rule
60(b)(1), and undue influence and coercion warranting relief


                                    4
           FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

under HFCR Rule 60(b)(6).
          On August 20, 2018, the Family Court held a hearing on
the Rule 60(b) Motion and took the matter under advisement.6/ On
September 4, 2018, the Family Court entered the FOFs/COLs/Order
denying the Rule 60(b) motion. The Family Court concluded in
paragraph 2 of its Order:

              Although [Lukela] filed his [Rule 60(b) Motion] on July 20,
              2018, one day before the expiration of [the] one year
              deadline from the date the Stipulated Divorce Decree was
              entered on July 21, 2017, this court finds that [Lukela] has
              not met the burden of establishing that mistake[,]
              inadvertence, surprise, excusable neglect, or newly
              discovered evidence had occurred, justifying the setting
              aside of the Stipulated Divorce Decree.

The FOFs/COLs/Order did not separately analyze Lukela's undue
influence and coercion arguments based on HFCR Rule 60(b)(6) or
articulate the basis for rejecting those arguments.

                            II. Standards of Review

A.    HFCR Rule 60(b)

          We review the grant or denial of an HFCR Rule 60(b)
motion for abuse of discretion. De Mello v. De Mello, 3 Haw.
App. 165, 169, 646 P.2d 409, 412 (1982).

              Under the abuse of discretion standard of review, the
              appellate court is not authorized to disturb the family
              court's decision unless (1) the family court disregarded
              rules or principles of law or practice to the substantial
              detriment of a party litigant; (2) the family court failed
              to exercise its equitable discretion; or (3) the family
              court's decision clearly exceeds the bounds of reason.

Wong v. Wong, 87 Hawai#i 475, 486, 960 P.2d 145, 156 (App. 1998)
(brackets omitted) (quoting Bennett v. Bennett, 8 Haw. App. 415,
426, 807 P.2d 597, 603 (1991)).

              The Hawai#i Supreme Court has recently reiterated:
              The trial court has a very large measure of discretion in
              passing upon motions under [HFCR] Rule 60(b) and its order
              will not be set aside unless we are persuaded that under the
              circumstances of the particular case, the court's refusal to
              set aside its order was an abuse of discretion.

PennyMac Corp. v. Godinez, 148 Hawai#i 323, 327, 474 P.3d 264,

      6/
            Lukela and Christina, both self-represented, attended, with
Christina attending via telephone.

                                         5
       FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

268 (2020) (brackets omitted) (quoting Hawai#i Hous. Auth. v.
Uyehara, 77 Hawai#i 144, 147, 883 P.2d 65, 68 (1994)) (construing
substantially similar Hawai#i Rules of Civil Procedure (HRCP)
Rule 60(b)). "The burden of establishing abuse of discretion in
denying an [HFCR] Rule 60(b) motion is on the appellant, and a
strong showing is required to establish it." Id. (original
brackets omitted) (quoting Ditto v. McCurdy, 103 Hawai#i 153,
162, 80 P.3d 974, 983 (2003)).
          "The timeliness of a motion brought pursuant to HFCR
Rule 60(b) implicates the jurisdiction of the family court."
Child Support Enf't Agency v. Doe, 98 Hawai#i 499, 503, 51 P.3d
366, 370 (2002). "The existence of jurisdiction is a question of
law that we review de novo under the right/wrong standard."
Wagner v. World Botanical Gardens, Inc., 126 Hawai#i 190, 194,
268 P.3d 443, 447 (App. 2011) (brackets omitted) (quoting Captain
Andy's Sailing, Inc. v. Dep't of Land & Natural Res., 113 Hawai#i
184, 192, 150 P.3d 833, 841 (2006)).

B.   Findings of Fact and Conclusions of Law

          The family court's findings of fact are reviewed under
the clearly erroneous standard and will not be overruled unless:

          (1) the record lacks substantial evidence to support the
          finding, or (2) despite substantial evidence in support of
          the finding, the appellate court is nonetheless left with a
          definite and firm conviction that a mistake had been made.
          "Substantial evidence" is credible evidence which is of
          sufficient quality and probative value to enable a person of
          reasonable caution to support a conclusion.

LC v. MG, 143 Hawai#i 302, 310, 430 P.3d 400, 408 (2018) (quoting
Fisher v. Fisher, 111 Hawai#i 41, 46, 137 P.3d 355, 360 (2006)).
           The family court's conclusions of law are ordinarily
reviewed de novo under the right/wrong standard. Fisher, 111
Hawai#i at 46, 137 P.3d at 360. "[A conclusion of law] that is
supported by the trial court's [findings of fact] and that
reflects an application of the correct rule of law will not be
overturned." Estate of Klink ex rel. Klink v. State, 113 Hawai#i
332, 351, 152 P.3d 504, 523 (2007) (original brackets omitted)
(quoting AIG Hawaii Ins. Co., v. Estate of Caraang, 74 Haw. 620,
628-29, 851 P.2d 321, 326 (1993)). "However, a [conclusion of


                                     6
       FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

law] that presents mixed questions of fact and law is reviewed
under the clearly erroneous standard because the court's
conclusions are dependent upon the facts and circumstances of
each individual case." Id. (quoting Estate of Caraang, 74 Haw.
at 629, 851 P.2d at 326).

                            III.   Discussion

A.   Timeliness of Rule 60(b) Motion

          A motion seeking relief from judgment under HFCR Rule
60(b) must be filed "within a reasonable time" and, when based on
Rule 60(b)(1), (2) or (3), "not more than one year after the
judgment . . . was entered . . . ." HFCR Rule 60(b). "What
constitutes a 'reasonable time' is determined in the light of all
attendant circumstances, intervening rights, loss of evidence,
prejudice to the adverse party, the commanding equities of the
case, and the general policy that judgments be final." Hayashi
v. Hayashi, 4 Haw. App. 286, 290-91, 666 P.2d 171, 175 (1983)
(quoting 7 Moore's Federal Practice ¶ 60.27[3] (2d ed. 1982); 11
Wright & Miller, Federal Practice & Procedure: Civil § 2866
(1973)).
          Lukela contends that the Family Court erred in finding
that certain arguments he made were untimely. Specifically,
Lukela challenges footnote 9 in the FOFs/COLs/Order, which
states:

           [Lukela's] briefs makes [sic] arguments that during the
           April 10th and 12th, 2017 Settlement Conferences with the
           judge there were things discussed and inclinations given,
           that [Lukela] argues was [sic] wrong, and arguably violated
           his Due Process. This court finds that these arguments are
           untimely, pursuant to H.F.C.R. Rule 60(b), requiring said
           Motion for Relief to be filed within a reasonable time, but
           not more than one year after the "judgment, order, or
           proceedings was entered or taken", finding that the April 10
           and 12, 2017 settlement conference proceedings happened more
           than one year ago.

(Internal cross-reference omitted.)
          This footnote is ambiguous as to which arguments the
Family Court found untimely, but it appears that the court may
have misapprehended, at least in part, the arguments made in
Lukela's Brief in Support of Rule 60(b) Motion. Although Lukela
claimed the parties were told during the April 10 and 12, 2017

                                     7
       FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

settlement conferences that he would receive full credit for his
inheritance, Lukela argued that he was surprised and coerced on
the morning of July 21, 2017, when he allegedly learned that
Judge Poelman had changed his mind and the judge encouraged him
to settle the case, resulting in entry of the Stipulated Divorce
Decree. The July 20, 2018 Rule 60(b) Motion was filed within a
year of the July 21, 2017 hearing and "not more than one year
after the [Stipulated Divorce Decree] . . . was entered . . . ."
HFCR Rule 60(b). Accordingly, footnote 9, which presents mixed
determinations of fact and law, is clearly erroneous to the
extent it found the Rule 60(b) Motion untimely on the issue of
Lukela's inheritance due to the motion not being filed within one
year of the April 2017 settlement conferences.
          Nevertheless, in paragraph 2 of the Order (quoted
supra), the Family Court recognized that Lukela filed the Rule
60(b) Motion "one day before the expiration of [the] one year
deadline . . . ." The court also ruled on the merits of the
motion, at least as to Lukela's Rule 60(b)(1) arguments, in
concluding that he "ha[d] not met the burden of establishing that
. . . surprise . . . had occurred, justifying the setting aside
of the Stipulated Divorce Decree." We thus conclude that the
error as to timeliness in footnote 9 was harmless as to Lukela's
arguments based on HFCR Rule 60(b)(1).
           Given the ambiguity of footnote 9, however, and the
fact that the Family Court did not articulate the basis for
rejecting Lukela's Rule 60(b)(6) arguments, we cannot say that
the court's error regarding timeliness was harmless as to the
determination of the Rule 60(b)(6) issues. We further address
below the insufficiencies of the COLs and Order as to those
issues, and vacate the concluding order denying the Rule 60(b)
Motion, to the extent the motion sought relief under Rule
60(b)(6).

B.   Denial of Rule 60(b) Motion

          Lukela contends that the Family Court erred in
concluding that he did not meet his burden for establishing
"surprise" justifying relief from the Stipulated Divorce Decree,


                                     8
       FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

pursuant to HFCR Rule 60(b)(1). Lukela points to Judge Poelman's
"sudden disclosure of his changed decision about the inheritance.
. . ." Lukela argues that "the sudden urging for new settlement
and the sudden appearance of the Judge to confirm it had the
effect of a surprise attack."
          Neither HFCR Rule 60(b)(1) nor its counterpart, HRCP
Rule 60(b)(1), defines "surprise" for the purpose of granting
relief from a final judgment. It appears that Hawai#i case law
is similarly silent on what constitutes "surprise" under either
rule. Cf. Chen v. Hoeflinger, 127 Hawai#i 346, 357, 279 P.3d 11,
22 (App. 2012) (stating that, for the purpose of enforcing a pre-
or post-nuptial marital agreement, "[u]nfair surprise means 'that
one party did not have full and adequate knowledge of the other
party's financial condition when the [marital] agreement was
executed.'" (quoting Prell v. Silverstein, 114 Hawai#i 286, 298,
162 P.3d 2, 14 (App. 2007))).
          Blacks Law Dictionary defines surprise as:

          An occurrence for which there is no adequate warning or that
          affects someone in an unexpected way. In a trial, the
          procedural rules are designed to limit surprise — or trial
          by ambush — as much as possible. For example, the parties in
          a civil case are permitted to conduct discovery, to
          determine the essential facts of the case and the identities
          of possible witnesses, and to inspect relevant documents.
          At trial, if a party calls a witness who has not been
          previously identified, the witness's testimony may be
          excluded if it would unfairly surprise and prejudice the
          other party. And if a party has diligently prepared the
          case and is nevertheless taken by surprise on a material
          point at trial, that fact can sometimes be grounds for a new
          trial or for relief from the judgment under Rules 59 and 60
          of the Federal Rules of Civil Procedure [( FRCP)].

Black's Law Dictionary 1745 (11th ed. 2019) (emphasis added); see
also Kingdom Fresh Produce, Inc. v. Delta Produce, LP, 528 B.R.
289, 295–96 (W.D. Tex. 2015) ("Although there is no clear
definition of surprise in the federal rules, the Fifth Circuit
has 'limited reversible error from unfair surprise' in the
appellate context 'to situations where a completely new issue is
suddenly raised or a previously unidentified expert witness is
suddenly called to testify.'") (quoting Genmoora Corp. v. Moore
Business Forms, Inc., 939 F.2d 1149, 1156 (5th Cir. 1991)));
White v. New Hampshire Dep't of Employment Sec., 679 F.2d 283,
286 (1st Cir. 1982) (concluding that the trial court did not

                                     9
           FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

abuse its discretion in denying an FRCP Rule 60(b)(1) motion to
vacate a consent decree on the ground that the plaintiff's motion
for attorneys' fees constituted "surprise"; the trial court's
conclusion that the plaintiff did not waive his right to seek
fees rebutted the movant's claim of unfair surprise and "the
court could reasonably have concluded that such surprise as there
might have been did not rise to a level which would justify
vacating the decree itself").
          Here, the record reflects that the inheritance credit
for Lukela's category three capital contribution was a primary
source of contention from the outset of the case. In addition,
prior to settlement discussions on April 10 and 12, 2017, Judge
Poelman informed Lukela and Christina, who were both represented
by counsel, that "all discussions during settlement discussions
are protected and privileged from being considered at the time of
trial," and explained the distinction between statements made
during settlement discussions and evidence presented at trial.
Judge Poelman also informed Lukela and Christina that he would
likely be the trial judge if settlement discussions were
unsuccessful. After taking a recess to further discuss the
matter with his attorney,7/ Lukela waived any conflicts of
interest that might arise by having the same judge preside over
settlement discussions and trial. Thus, even if Judge Poelman
later "changed [his] decision about the inheritance," the record
shows that Lukela was made aware that statements made during
settlement discussions would not be considered at the time of
trial. Contrary to Lukela's contention, the circumstances here
did not constitute "[a]n occurrence for which there [was] no
adequate warning," and the Family Court could reasonably have
concluded that any change in Lukela's expectations did not rise
to a level that would justify vacating the Stipulated Divorce
Decree. Black's Law Dictionary at 1745; see White, 679 F.2d at
286. Accordingly, Lukela has not made the strong showing
required to establish that the Family Court abused its discretion
in denying the Rule 60(b) Motion to the extent it sought relief


      7/
            Lukela has not asserted that his trial counsel engaged in conduct
justifying relief under HRCP Rule 60(b).

                                        10
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

under HFCR Rule 60(b)(1). See PennyMac Corp., 148 Hawai#i at
327, 474 P.3d at 268.
          Lukela also contends that the Family Court erred in
denying the Rule 60(b) Motion as to Lukela's arguments based on
HFCR Rule 60(b)(6). He argues that he sought relief under HFCR
Rule 60(b)(6) based on alleged undue influence and coercion by
Judge Poelman. He further argues that Judge Poelman, by
disclosing he had made a decision regarding the inheritance
credit and by confirming "he had decided the entire case,"
"chill[ed]" Lukela's desire to go to trial. Lukela points out
that his Rule 60(b)(6) arguments "did not get ruled upon in the
[FOFs/COLs/Order][.]"
           "A party seeking relief under [HFCR] Rule 60(b)(6)
after the time for appeal has run must establish the existence of
'extraordinary circumstances' that prevented or rendered them
unable to prosecute an appeal." PennyMac Corp., 148 Hawai#i at
331, 474 P.3d at 272 (quoting Uyehara, 77 Hawai#i at 148–49, 883
P.2d at 69–70). "This is because [HFCR] Rule 60(b)(6) 'is not
for the purpose of relieving a party from free, calculated and
deliberate choices they have made." Id. (original brackets
omitted) (quoting Uyehara, 77 Hawai#i at 149, 883 P.2d at 70).
           Here, the FOFs/COLs/Order did not separately analyze
Lukela's undue influence and coercion arguments based on HFCR
Rule 60(b)(6) or set forth the basis for rejecting those
arguments. Moreover, given the ambiguity of footnote 9, we
cannot determine whether the Family Court concluded that Lukela's
Rule 60(b)(6) arguments were untimely. See supra. We thus
vacate the FOFs/COLs/Order as to the denial of the Rule 60(b)
Motion, to the extent the motion sought relief under Rule
60(b)(6). See Herrmann v. Herrmann, 138 Hawai#i 144, 155, 378
P.3d 860, 871 (2016) (remanding in part because "the family court
did not specify the legal theory upon which its conclusions were
based"); see also Schefke v. Reliable Collection Agency, Ltd., 96
Hawai#i 408, 459, 32 P.3d 52, 103 (2001) (vacating and remanding
an order as to costs claimed where the trial court "denied the
requested costs without any explanation" and "its reasons for
doing so [were] not readily discernible"). On remand, the Family


                                   11
       FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Court is instructed to consider and expressly determine: (1)
whether the Rule 60(b) Motion was filed "within a reasonable
time" for purposes of Lukela's arguments based on Rule 60(b)(6);
and (2) if so, whether Lukela met his burden of establishing the
requisites for relief under Rule 60(b)(6).

C.   FOFs and COLs

          Lukela contends that the Family Court erred by not
including certain statements in the FOFs – primarily statements
allegedly made by Judge Poelman during settlement discussions and
on the morning of the scheduled trial.
          This court has explained: "The trial judge is required
to 'only make brief, definite, pertinent findings and conclusions
upon the contested matters; there is no necessity for
over-elaboration of detail or particularization of facts.'" Doe
v. Roe, 5 Haw. App. 558, 565, 705 P.2d 535, 542 (1985) (quoting
Tugaeff v. Tugaeff, 42 Haw. 455, 467 (1958)). "All that is
required are brief, definite and pertinent findings, not
elaborate findings nor negative findings of fact." Id. (citing 9
Wright & Miller, Federal Practice & Procedure: Civil § 2579
(1971)). Relatedly, this court has found the trial court's
findings of fact sufficient as long as they allowed the parties
and this court to ascertain the basis for the decision under
review. See Sussman v. Sussman, No. 30407, 2013 WL 6472277, at
*6 (Haw. App. Dec. 10, 2013) (SDO) ("Although not extensive, the
Family Court's FOFs were sufficient to enable the parties and
this Court to ascertain the basis of its decision because the
court laid out its findings and conclusions in a logical manner
that was supported by the record.").
          Here, the FOFs, considered with the record, are
sufficient to enable the parties and this court to understand the
basis for the Family Court's decision to deny the Rule 60(b)
Motion, at least as to Lukela's Rule 60(b)(1) arguments. Lukela
makes no discernible argument as to how any of the purported
omissions affected that decision. More detailed findings
regarding the statements allegedly made by Judge Poelman, which
are included in the record, were unnecessary in these


                                    12
          FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

circumstances.8/ Accordingly, the Family Court did not clearly
err in omitting these alleged statements from the FOFs.9/
          Lukela also contends that COLs 2 through 5 were
erroneous, primarily because they quoted or paraphrased legal
standards that did not apply to the Rule 60(b) Motion.
          COL 2 states the purpose of an "independent action"
under HFCR Rule 60(b), as set forth in Hayashi, 4 Haw. App. at
292, 666 P.2d at 175-76. It is apparent, however, based on the
FOFs/COLs/Order as a whole, including paragraph 2 of the Order,
that the Family Court analyzed the Rule 60(b) Motion not as an
independent action, but as a motion in the underlying case, and
denied it as such. Lukela makes no discernible argument as to
how any alleged error in COL 2 affected the Family Court's
adjudication of the motion. See Amfac, Inc. v. Waikiki
Beachcomber Inv. Co., 74 Haw. 85, 124-25, 839 P.2d 10, 30-31
(1992) ("Therefore, although we hold that the trial court erred
in applying the assumption of risk defense to the present case,
the error was harmless because it was irrelevant to the
adjudication of Amfac's liability to WBIC arising out of Amfac's
breach of the Indemnification Agreement."). We thus conclude
that any error in COL 2, based on the statement of the
"independent action" standard, was harmless.
          It appears that in COLs 3 through 5, the Family Court
quoted HRS § 580-56(d) and cases construing its interplay with
HFCR Rule 60(b) in determining the court's jurisdiction to
consider the Rule 60(b) Motion. However, HRS § 580-56(d) did not



     8/
            Lukela's Brief in Support of Rule 60(b) Motion set forth the
alleged statements of Judge Poelman under the heading "Arguments." The brief
contains an undifferentiated mass of factual assertions and legal argument,
and ends with the statement, "I . . . declare under penalty of law that the
foregoing is true and correct." It was the province of the Family Court to
determine the credibility of Lukela's factual assertions in this context. See
In re AA, 150 Hawai#i 270, 286, 500 P.3d 455, 471 (2021). It appears the
court made no express credibility determination.
     9/
            For similar reasons, we conclude that the Family Court did not
clearly err in not stating in FOF 12 that the parties "showed up to court the
morning of July 21, 2017 for a trial[,]" and in not stating that Lukela's
April 10, 2018 Request for Divorce Decree To Be Set Aside and for New Judge
(Request) was denied "because [Lukela] didn't cite Rules or Laws and to
reframe it better under Rule 60." We further conclude that the Family Court's
error in FOF 20, stating that the Request was heard on July 10, 2018, when it
was actually heard on July 16, 2018, was harmless. See HFCR Rule 61.

                                       13
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

limit the Family Court's jurisdiction to consider the Rule 60(b)
Motion in these circumstances. See Riethbrock v. Lange, 128
Hawai#i 1, 14-15, 282 P.3d 543, 556-57 (2012) (ruling that HRS
§ 580-56(d) applies solely in the context of a spouse's right to
dower or curtesy after a divorce); Carstensen v. Carstensen, No.
28920, 2012 WL 4006349, at *6 (Haw. App. Sept. 12, 2012) (Mem.)
(concluding that the family court erred in determining that
husband's HFCR Rule 60(b) motion was untimely based in part on
Greene v. Greene, 8 Haw. App. 559, 815 P.2d 28 (1991)). It is
therefore unclear why the Family Court quoted HRS § 580-56(d) and
cited pre-Riethbrock case law in COLs 3 through 5. Applying such
standards to the Rule 60(b) Motion was error.
          Nevertheless, in paragraph 1 of the Order, the Family
Court concluded that it "ha[d] continuing jurisdiction pursuant
to the Stipulated Divorce Decree, and H.R.S. § 580-56[,]" and in
paragraph 2 of the Order, the court ruled on the merits of
Lukela's Rule 60(b)(1) arguments. Further, Lukela makes no
discernible argument as to how any alleged errors in COLs 3
through 5 affected the Family Court's adjudication of his
60(b)(1) arguments. See Amfac, 74 Haw. at 124-25, 839 P.2d at
30-31. We thus conclude that the asserted errors in COLs 3
through 5 were harmless as to Lukela's Rule 60(b)(1) arguments.
          However, given that the Family Court did not address
Lukela's Rule 60(b)(6) arguments, the record on appeal is
insufficient for us to determine whether the Family Court abused
its discretion in denying such relief. Relatedly, we cannot say
that the court's errors in stating inapplicable legal standards
in COLs 3 through 5 were harmless as to the Rule 60(b)(6)
arguments. Accordingly, we vacate COLs 3 through 5.

IV. Conclusion

          For the reasons discussed above, we vacate in part the
September 4, 2018 "Findings of Facts, Conclusions of Laws, and
Order Denying [Lukela's] Rule 60(b) Motion for Relief from
Judgment Filed July 20, 2018," entered in the Family Court of the
Second Circuit, as to COLs 3 through 5, and the concluding order
denying the July 20, 2018 "Motion for Relief from Judgment/


                                   14
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Settlement Pursuant to [HFCR] Rule 60(b)," to the extent the
motion sought relief under HFCR Rule 60(b)(6). We affirm in all
other respects and remand this matter to the Family Court for
further proceedings consistent with this Opinion. Lukela's
motion for retention of oral argument is hereby denied.


On the briefs:
                                        /s/ Lisa M. Ginoza
Lukela S. Meyers,                       Chief Judge
Self-represented
Plaintiff-Appellant
                                        /s/ Katherine G. Leonard
                                        Associate Judge


                                        /s/ Clyde J. Wadsworth
                                        Associate Judge




                                   15